 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of January 11,
2003, by and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation
(“Company”), and STEPHEN H. CAPP, an individual (“Executive”), with respect to
the following facts and circumstances:

 

RECITALS

 

Company desires to employ Executive as of the date hereof and to retain
Executive as Executive Vice President and Chief Financial Officer of Company
commencing on or about January 11, 2003, on the terms and conditions set forth
herein. Executive desires to be retained by Company in such capacities, on the
terms and conditions and for the consideration set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE 1

 

EMPLOYMENT AND TERM

 

1.1 Employment. Company agrees to employ Executive and to engage Executive in
the capacity as Executive Vice President and Chief Financial Officer of the
Company, and Executive hereby accepts such engagement by Company upon the terms
and conditions specified below.

 

1.2 Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue in force until January 11, 2007, unless earlier
terminated under Article 6 below.

 

ARTICLE 2

 

DUTIES OF EXECUTIVE

 

2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of Executive Vice President and Chief Financial
Officer, as chief financial officer with responsibility for supervision of the
financial, financial reporting and accounting functions of the Company and its
affiliates, including any parent(s) thereof, subject to the control and
supervision of the Chief Executive Officer, and such other executive duties
consistent with the foregoing as may be assigned to him from time to time by the
Chief Executive Officer of Company. Executive shall report to the Chief
Executive Officer and shall be appointed by the Board of Directors as a
corporate executive officer of the Company at all times during the Term.
Executive shall perform the services contemplated herein faithfully, diligently,
to the best of his ability and in the best interests of Company. Executive shall
devote all his business time and efforts to the rendition of such services.
Executive shall, at all times perform such services in compliance with, and to
the

 

1



--------------------------------------------------------------------------------

 

extent of his authority, shall to the best of his ability cause Company to be in
compliance with any and all laws, rules and regulations applicable to Company of
which Executive is aware. Executive shall, at all times during the Term, in all
material respects adhere to and obey any and all written internal rules and
regulations governing the conduct of Company’s employees, as established or
modified from time to time; provided, however, in the event of any conflict
between the provisions of this Agreement and any such rules or regulations, the
provisions of this Agreement shall control.

 

2.2 Location of Services. Executive’s principal place of employment shall be at
Company’s office in Las Vegas, Nevada. Executive understands he will be required
to travel to Company’s various operations and offices as part of his employment.

 

2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote his entire business time, attention, energies, skills, learning and
best efforts to the business of Company. Executive may participate in social,
civic, charitable, religious, business, educational or professional associations
and, with the prior approval of the Chief Executive Officer, serve on the boards
of directors of companies, so long as such participation does not materially
interfere with the duties and obligations of Executive hereunder. This Section
2.3, however, shall not be construed to prevent Executive from making passive
outside investments so long as such investments do not require material time of
Executive or otherwise interfere with the performance of Executive’s duties and
obligations hereunder. Executive shall not make any investment in an enterprise
that competes with Company without the prior written approval of Company after
full disclosure of the facts and circumstances; provided, however, that this
sentence shall not preclude Executive from owning up to one percent (1%) of the
securities of a publicly traded entity (a “Permissible Investment”). During the
Term, Executive shall not directly or indirectly work for or provide services to
or, except as permitted above, own an equity interest in any person, firm or
entity engaged in the casino gaming, card club, or horse racing business. In
this regard, Executive acknowledges that the gaming industry is national in
scope and that accordingly this covenant shall apply throughout the world
generally, and particularly in the United States, Canada, Europe, the Caribbean,
Mexico and South America. This Section 2.3 shall also not be construed to
prevent Executive from consulting with and assisting the firm of Bear, Stearns &
Co. Inc. or its successor (the “Firm”) for a reasonable period of time in
transitioning files and client matters that Executive has been working on or
been responsible for while associated with the Firm, provided, however, that
Executive shall not be involved in any matters with the Firm that conflict with
or are adverse to the Company’s business.

 

ARTICLE 3

 

COMPENSATION

 

3.1 Salary. In consideration for Executive’s services hereunder, Company shall
pay Executive an annual salary at the rate of Three Hundred Sixty Thousand
Dollars ($360,000) per year during each of the years of the Term; payable in
accordance with Company’s regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or

 

2



--------------------------------------------------------------------------------

 

mandated withholdings), such salary to commence on the date Executive becomes
Executive Vice President and Chief Financial Officer of the Company.

 

3.2 Bonus. Executive shall be entitled to earn bonuses with respect to each year
of the Term during which Executive is employed under this Agreement of up to One
Hundred Eighty Thousand Dollars ($180,000) per year in the discretion of the
Chief Executive officer or Board of Directors, as applicable, provided, however,
that for the first two years of Executive’s employment, Executive shall be
entitled to receive a bonus of not less than One Hundred Forty Thousand Dollars
($140,000) per year. Any such bonuses received or earned by Executive shall be
paid annually within ninety (90) days after the conclusion of Company’s fiscal
year. The amount of and criteria for earning bonuses may be adjusted by mutual
agreement of Executive and the Company. Bonuses relative to partial years (or a
termination caused by death or disability) shall be prorated.

 

3.3 Starting and Relocation Bonus. Upon execution of this Agreement, Company
shall pay to Executive a one-time starting and relocation bonus in the amount of
Fifty Thousand Dollars ($50,000).

 

3.4 Stock Options. As an additional element of compensation to Executive, in
consideration of the services to be rendered hereunder, Company shall grant to
Executive options to purchase Two Hundred Eighty Six Thousand Seven Hundred
Thirty Nine (286,739) shares of the Company’s common stock, which shall have an
exercise price equal to the fair market value of such stock on the date hereof.
The options shall vest in five equal consecutive annual installments of twenty
percent (20%) each, with the first twenty percent (20%) vested on the first
anniversary of the date hereof. In the event of a termination caused by death or
disability, the options shall vest as of the date of death or disability (in
addition to any vesting that previously occurred) with respect to a percentage
of the shares subject to this Option determined by multiplying twenty percent
(20%) by a fraction, the numerator of which is the number of days from the first
day of the year in which such death or disability occurs until the date of such
death or disability, and the denominator of which is 365. The terms and
conditions of such options shall be governed by the stock option agreement of
even date herewith.

 

3.5 Long Term Bonus. Executive understands that shareholder approval may be
required relative to the issuance of certain shares covered by the option
specified in Section 3.4 above under applicable rules of the New York Stock
Exchange. Company agrees that if such approval has not been secured by the date
on which Executive wishes to exercise the option or the end of the Term,
whichever is sooner, then Executive shall be paid a cash bonus equal, with
respect to each option as to which shareholder approval was required and not
obtained, to the difference between Six Dollars and Five Cents ($6.05) and the
Fair Market Value of the Company’s common stock on the relevant date or dates.
Such bonus shall be payable, however, only to the extent that Executive could
have exercised such options under the terms of the governing stock option
agreement, disregarding the requirement of shareholder approval. If the
outstanding shares of the Common Stock of the Company are increased, decreased,
changed into or exchanged for a different number or kind of shares or securities
of the Company or a successor entity, or for other property (including, without
limitation, cash), through reorganization, recapitalization,

 

3



--------------------------------------------------------------------------------

 

reclassification, stock combination, stock dividend, stock split, reverse stock
split, spin-off or other similar transaction, an appropriate and proportionate
adjustment will be made in such bonus corresponding to the adjustment that would
have been made in the options under Section 5.1 of the governing stock option
agreement. Fair Market Value shall mean the closing sales price for the
Company’s Common Stock on the principal exchange on which the Company’s common
stock is then listed.

 

3.6 Moving Expenses. Company shall pay for the reasonable expenses of moving
Executive and his family, personal belongings and vehicles to Las Vegas, Nevada
in accordance with Company’s normal relocation policy. Executive shall submit to
Company a reasonable quote from a moving company and Company will arrange for
direct billing.

 

ARTICLE 4

 

EXECUTIVE BENEFITS

 

4.1 Vacation. In accordance with the general policies of Company applicable
generally to other senior executives of Company pursuant to Company’s personnel
policies from time to time, Executive shall be entitled to four weeks vacation
each calendar year, without reduction in compensation.

 

4.2 Company Employee Benefits. Executive shall receive all group insurance and
pension plan benefits and any other benefits on the same basis as they are
available generally to other senior executives of Company under Company
personnel policies in effect from time to time.

 

4.3 Conferences and Seminars. Executive will attend conferences and seminars
from time to time as a representative of the Company upon the approval of the
Chief Executive Officer. The Company shall pay on behalf of Executive, or
reimburse Executive for, all reasonable costs and expenses of Executive in
connection with such conferences, seminars and events.

 

4.4 Benefits. Executive shall receive all other such fringe benefits as Company
may offer generally to other senior executives of Company under Company
personnel policies in effect from time to time, such as health and disability
insurance coverage and paid sick leave. In the event that the Company’s group
health plan does not cover the annual physical examination of Executive the
Company shall bear the cost of such examinations.

 

4.5 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement for such period as may be necessary to
continue to indemnify Executive for his acts during the term hereof. Company
shall cause Executive to be covered by the current policies of directors and
officers liability insurance covering directors and officers of Company, copies
of which have been provided to Executive, in accordance with their terms, to the
maximum extent of the coverage available for any director or officer of Company.
Company shall use commercially reasonable efforts to cause the current policies

 

4



--------------------------------------------------------------------------------

 

of directors and officers liability insurance covering directors and officers of
Company to be maintained throughout the term of Executive’s employment with
Company and for such period thereafter as may be necessary to continue to cover
acts of Executive during the term of his employment (provided that Company may
substitute therefor, or allow to be substituted therefor, policies of at least
the same coverage and amounts containing terms and conditions which are, in the
aggregate, no less advantageous to the insured in any material respect).

 

ARTICLE 5

 

REIMBURSEMENT FOR EXPENSES

 

5.1 Executive shall be reimbursed by Company for all ordinary and necessary
expenses incurred by Executive in the performance of his duties or otherwise in
furtherance of the business of Company in accordance with the policies of
Company in effect from time to time. Executive shall keep accurate and complete
records of all such expenses, including but not limited to, proof of payment and
purpose. Executive shall account fully for all such expenses to Company.

 

ARTICLE 6

 

TERMINATION

 

6.1 Termination for Cause. Without limiting the generality of Section 6.2,
Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for
cause.

 

6.1.1 Failure to Perform Duties. If Executive neglects to perform the material
duties of his employment under this Agreement in a professional and businesslike
manner after having received written notice specifying such failure to perform
and a reasonable opportunity to perform.

 

6.1.2 Willful Breach. If Executive willfully commits a material breach of this
Agreement or a material willful breach of his fiduciary duty to Company.

 

6.1.3 Wrongful Acts. If Executive is convicted of a felony involving acts of
moral turpitude or commits fraud, misrepresentation, embezzlement or other acts
of material misconduct against the Company (including violating or condoning the
violation of any material rules or regulations of gaming authorities which could
have a material adverse effect on the Company) that would make the continuance
of his employment by Company materially detrimental to Company.

 

6.1.4 Disability. If Executive is physically or mentally disabled from the
performance of a major portion of his duties for a continuous period of one
hundred twenty (120) days or greater, which determination shall be made in the
reasonable exercise of Company’s judgment, provided, however, if Executive’s
disability is the result of a serious health condition as defined by the federal
Family and Medical Leave Act (or its Nevada

 

5



--------------------------------------------------------------------------------

 

equivalent) (“FMLA”), Executive’s employment shall not be terminated due to such
disability at any time during or after any period of FMLA-qualified leave except
as permitted by FMLA. If there should be a dispute between Company and Executive
as to Executive’s physical or mental disability for purposes of this Agreement,
the question shall be settled by the opinion of an impartial reputable physician
or psychiatrist agreed upon by the parties or their representatives, or if the
parties cannot agree within ten (10) days after a request for designation of
such party, then a physician or psychiatrist designated by Company. The
certification of such physician or psychiatrist as to the questioned dispute
shall be final and binding upon the parties hereto.

 

6.1.5 Failure To Be Licensed. Executive shall apply for all applicable gaming
licenses within ninety (90) days of the date hereof. If Executive fails to be
licensed in all jurisdictions in which the Company or its subsidiaries has
gaming facilities within the date required by any jurisdiction, or if any of
such licenses shall be revoked or suspended at any time during the Term, then
the Company may by written notice to Executive terminate the Agreement for
cause. Executive agrees to promptly submit to the licensing requirements of all
jurisdictions in which the Company or its subsidiaries does business. The
Company shall bear all expenses incurred in connection with such licenses.

 

6.2 Termination Without Cause. Notwithstanding anything to the contrary herein,
Company shall have the right to terminate Executive’s employment under this
Agreement at any time without cause by giving notice of such termination to
Executive.

 

6.3 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior notice to Company for
good reason. For purposes of this Agreement, “good reason” shall mean and be
limited to (a) a material breach of this Agreement by Company (including without
limitation any material reduction in the authority or duties of Executive, or
any relocation of his or its principal place of business outside the greater Las
Vegas metropolitan area (without Executive’s consent) and the failure of Company
to remedy such breach within thirty (30) days after written notice (or as soon
thereafter as practicable so long as it commences effectuation of such remedy
within such time period and diligently pursues such remedy to completion as soon
as practicable); or (b) a “change of control” with respect to the Company
followed by (i) any diminution of Executive’s authority, duties or
responsibilities as set forth in Section 2.1; or (ii) during the first twelve
(12) months following a change in control, the failure of the Company to award
Executive an annual bonus equal to at least seventy-five percent (75%) of the
average amount of the annualized bonus paid to Executive for the last two (2)
full years; or (iii) his termination by the Company. For purposes of this
Agreement, a change of control shall mean (i) a sale of all or substantially all
of the property of the Company, or (ii) a sale to any one person, corporation,
entity or group of stock possessing more than thirty percent (30%) of the
aggregate voting power of the then outstanding stock of Company to another
person, corporation or entity, or (iii) a change in the majority of the Board of
Directors which is not approved by a majority of the members of the Board of
Directors as of the date of this Agreement or directors whose election or
appointment to the Board of Directors is approved by directors, or (iv) the
dissolution for liquidation of Company, or (v) the reorganization, merger or
combination of the Company with one or more corporations or entities unless the
Company’s shareholders or lenders immediately

 

6



--------------------------------------------------------------------------------

 

before such reorganization, merger or combination own stock or equity possessing
more than fifty percent (50%) of the voting power of the stock or equity of the
surviving corporation or entity in substantially the same proportions after such
reorganization, merger or combination as they owned in the Company immediately
before such reorganization, merger, or combination.

 

6.4 Effectiveness on Notice. Any termination under this Section 6 shall be
effective upon receipt of notice by Executive or Company, as the case may be, of
such termination or upon such other later date as may be provided herein or
specified by Company or Executive in the notice (the “Termination Date”), except
as otherwise provided in this Section 6.

 

6.5 Effect of Termination.

 

6.5.1 Payment of Salary and Expenses Upon Termination. If the Term of this
Agreement is terminated, all benefits provided to Executive by Company hereunder
shall thereupon cease and Company shall pay or cause to be paid to Executive all
accrued but unpaid salary and vacation benefits. In addition, promptly upon
submission by Executive of his unpaid expenses incurred prior to the Termination
Date and owing to Executive pursuant to Article 5, reimbursement for such
expenses shall be made. If the Term of the Agreement is terminated for “cause,”
Executive shall not be entitled to receive any payments other than as specified
in this Section 6.5.1, and provided that Executive may exercise any vested
options.

 

  (a)   Termination for Disability. In the event of a termination under Section
6.1.4 (for disability), Executive may be eligible for benefits under the
applicable State Disability Insurance program for his first six months of
disability. In addition, Executive shall be eligible for benefits provided for
and shall immediately thereafter be eligible for the benefits under any long
term disability insurance policy which Company may have as in effect from time
to time. Eligibility and benefits with regard to either insurance program shall
be governed by the provisions of the insurance program or policy and shall not
be the responsibility of Company. In the event of a termination under Section
6.1.4, the “Covenant Not to Compete” set forth in Section 7.4 below shall not
apply in any respect to Executive and the term of the “No Hire Away Policy” in
Section 7.5 shall be limited to six (6) months from the date of termination.

 

6.5.2 Termination Without Cause or Termination by Executive for Good Reason. If
Company terminates Executive without cause or Executive terminates for good
reason, the following shall apply:

 

  (a)   So long as Executive does not compete with Company or its subsidiaries
in the gaming business prior to the end of the

 

7



--------------------------------------------------------------------------------

       Term, Executive shall be entitled to receive an amount equal to Three
Hundred Sixty Thousand Dollars ($360,000) per year (plus unpaid guaranteed
bonuses applicable to the first two (2) years of Executive’s employment, plus,
in the event of a “change in control” of the Company as defined in Section
6.3(b) in the middle of a year, any bonus or prorated portion thereof that
Executive is otherwise entitled to for that year) through the end of the Term,
or, if the remaining portion of the Term is less than one (1) year, for one year
(the “Severance Benefit”), payable in accordance with Company’s regular salary
payment schedule from time to time, plus any amounts payable under Section 6.5.1
above, plus a continuation of health and disability insurance coverage as
specified in Section 6.5.2(c), provided that in the event Executive’s employment
is terminated by the Company or by Executive after a “change in control” of the
Company, as defined in Section 6.3(b) followed by (i) Executive’s termination by
the Company, or (ii) any diminution of Executive’s authority, duties or
responsibilities as set forth in Section 2.1, or (iii) during the first twelve
(12) months following a change in control, the failure of the Company to award
Executive an annual bonus equal to at least seventy-five percent (75%) of the
average amount of the annualized bonus paid to Executive for the last two (2)
full years, the Severance Benefit shall be payable to Executive in a lump sum as
soon as practicable, but in no event later than thirty (30) days after the
termination of Executive’s employment. If the Company terminates Executive
without cause other than in connection with a “change in control” of the
Company, Executive shall have an affirmative obligation to mitigate his
Severance Benefit, except with respect to two (2) year’s base salary plus one
year’s guaranteed bonus to the extent such guaranteed bonuses have not already
been paid to Executive. Executive shall have no obligation to mitigate to the
extent he is entitled to receive a lump sum Severance Benefit. Should Executive
compete with Company or its subsidiaries prior to the end of the Term, Executive
shall not be entitled to receive any additional payments from Company with
respect to periods after the commencement of any such competitive activity under
this Section 6.5.2 or otherwise and all such obligations shall be extinguished.

 

  (b)   In addition to those already vested, all unvested stock options held by
Executive shall be deemed immediately and fully vested and exercisable by
Executive;

 

8



--------------------------------------------------------------------------------

 

  (c)   So long as Executive does not compete with Company or its subsidiaries
in the gaming business prior to the end of the Term, Executive will also be
entitled to receive health benefits coverage for Executive and his dependents,
and disability insurance coverage for Executive, under the same plan(s) or
arrangement(s) under which Executive was covered immediately before his
termination of employment or plan(s) established or arrangement(s) provided by
the Company or any of its Subsidiaries thereafter for the benefit of senior
executives. Such health benefits and disability coverage shall be paid for by
the Company to the same extent as if Executive were still employed by the
Company, and Executive will be required to make such payments as Executive would
be required to make if Executive were still employed by the Company. The
benefits provided under this Section 6.5.2(c) shall continue until the earlier
of (a) the end of the Term, or, if the remaining portion of the Term is less
than one (1) year, for one year following Executive’s termination of employment
with the Company and all of its Subsidiaries, (b) the date Executive becomes
covered under any other group health plan or group disability plan (as the case
may be) not maintained by the Company or any of its Subsidiaries; provided,
however, that if such other group health plan excludes any pre-existing
condition that Executive or Executive’s dependents may have when coverage under
such group health plan would otherwise begin, coverage under this Section
6.5.2(c) shall continue (but not beyond the period described in clause (a) of
this sentence) with respect to such pre-existing condition until such exclusion
under such other group health plan lapses or expires. In the event Executive is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974, as amended (commonly known as COBRA) to
qualify for the benefits described in this Section 6.5.2(c), the obligations of
the Company and its Subsidiaries under this Section 6.5.2(c) shall be
conditioned upon Executive’s timely making such an election.

 

  (d)   The “Covenant Not to Compete” set forth in Section 7.4 below shall not
apply in any respect to Executive (except as the same may affect his entitlement
to payments under Section 6.5.2(a) hereof) and the term of the “No Hire Away
Policy” in Section 7.5 shall be limited to six (6) months from the date of
termination.

 

6.6 Suspension. In lieu of terminating Executive’s employment hereunder for
cause under Section 6.1, Company shall have the right, at its sole election, to
suspend the performance of duties by Executive under this Agreement during the
continuance of events

 

9



--------------------------------------------------------------------------------

 

or circumstances under Section 6.1 for an aggregate of not more than thirty (30)
days during the Term (the “Default Period”) by giving Executive written notice
of Company’s election to do so at any time during the Default Period. Company
shall have the right to extend the Term beyond its normal expiration date by the
period(s) of any suspension(s). Company’s exercise of its right to suspend the
operation of this Agreement shall not preclude Company from subsequently
terminating Executive’s employment hereunder. Executive shall not render
services to any other person, firm or corporation in the casino business during
any period of suspension. Executive shall be entitled to continued compensation
and benefits pursuant to the provisions of this Agreement during the Default
Period.

 

6.7 Exercisability of Options. As provided in the stock option agreements, all
vested options will terminate on the earlier of (a) the expiration of the ten
(10) year term of such options, or (b) one (1) year after the termination of
Executive’s employment with the Company, regardless of the cause of such
termination, except that, in the event of a termination for “Cause” or
Executive’s termination without good reason, all vested options will terminate
on the earlier of (i) the expiration of the ten (10) year term of such options,
or (ii) ninety (90) days after the termination. As provided in the stock option
agreements, unvested options will terminate on the termination of Executive’s
employment with the Company, except to the extent that such options become
vested as a result of such termination.

 

ARTICLE 7

 

CONFIDENTIALITY

 

7.1 Nondisclosure of Confidential Material. In the performance of his duties,
Executive may have access to confidential records, including, but not limited
to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of Company which draws independent economic value, actual or potential, from not
being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and that Company has taken efforts
reasonable under the circumstances, of which this Section 7.1 is an example, to
maintain its secrecy. Except in the performance of his duties to Company or as
required by a court order, Executive shall not, directly or indirectly for any
reason whatsoever, disclose, divulge, communicate, use or otherwise disclose any
such Confidential Material, unless such Confidential Material ceases to be
confidential because it has become part of the public domain (not due to a
breach by Executive of his obligations hereunder). Executive shall also take all
reasonable actions appropriate to maintain the secrecy of all Confidential
Information. All records, lists, memoranda, correspondence, reports, manuals,
files, drawings, documents, equipment, and other tangible items (including
computer software), wherever located, incorporating the Confidential Material,
which Executive shall prepare, use or encounter, shall be and remain Company’s
sole and exclusive property and shall be included in the Confidential Material.
Upon termination of

 

10



--------------------------------------------------------------------------------

 

this Agreement, or whenever requested by Company, Executive shall promptly
deliver to Company any and all of the Confidential Material, not previously
delivered to Company, that is in the possession or under the control of
Executive.

 

7.2 Assignment of Intellectual Property Rights. Any ideas, processes, know-how,
copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to Company’s business
and are the results of Executive’s efforts during the Term (collectively, the
“Executive Work Product”), whether conceived or developed alone or with others,
and whether or not conceived during the regular working hours of Company, shall
be deemed works made for hire and are the property of Company. In the event that
for whatever reason such Executive Work Product shall not be deemed a work made
for hire, Executive agrees that such Executive Work Product shall become the
sole and exclusive property of Company, and Executive hereby assigns to Company
his entire right, title and interest in and to each and every patent, copyright,
trade or service mark (including any attendant goodwill), trade secret or other
intellectual property right embodied in Executive Work Product. Company shall
also have the right, in its sole discretion to keep any and all of Executive
Work Product as Company’s Confidential Material. The foregoing work made for
hire and assignment provisions are and shall be in consideration of this
agreement of employment by Company, and no further consideration is or shall be
provided to Executive by Company with respect to these provisions. Executive
agrees to execute any assignment documents Company may require confirming
Company’s ownership of any of Executive Work Product. Executive also waives any
and all moral rights with respect to any such works, including without
limitation any and all rights of identification of authorship and/or rights of
approval, restriction or limitation on use or subsequent modifications.
Executive promptly will disclose to Company any Executive Work Product.

 

7.3 No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of Company’s
Confidential Material obtained by Executive by any means whatsoever, at any time
before, during or after the Term shall constitute unfair competition. Executive
shall not engage in any unfair competition with Company either during the Term
or at any time thereafter.

 

7.4 Covenant Not to Compete. In the event this Agreement is terminated by
Company for cause under Section 6.1 above, or by Executive, for a reason other
than one specified in Section 6.3 above, then for a period of one (1) year after
the effective date of such termination, Executive shall not, directly or
indirectly, work for or provide services to or own an equity interest (except
for a Permissible Investment) in any person, firm or entity engaged in the
casino gaming, card club or horseracing business which competes against Company
in any “market” in which Company owns or operates a casino, card club or
horseracing facility. For purposes of this Agreement, “market” shall be defined
as the area within a one hundred (100) mile radius of any casino, card club or
horseracing facility owned or operated by Company.

 

7.5 No Hire Away Policy. In the event this Agreement is terminated prior to the
normal expiration of the Term, either by Company for cause under Section 6.1
above, or by

 

11



--------------------------------------------------------------------------------

 

Executive, for a reason other than one specified in Section 6.3 above, then for
a period of one (1) year after the effective date of such termination, Executive
shall not, directly or indirectly, for himself or on behalf of any entity with
which he is affiliated or employed, hire any person known to, or who should have
been known to Executive to be an employee of Company or any of its subsidiaries
(or any person known to, or who should have been known to Executive to have been
such an employee within six (6) months prior to such occurrence). Executive
shall not be deemed to hire any such person so long as he did not directly or
indirectly engage in, participate in or encourage such hiring.

 

7.6 No Solicitation. During the Term and for a period of one (1) year
thereafter, or for a period of one (1) year after earlier termination of this
Agreement prior to expiration of the Term, and regardless of the reason for such
termination (whether by Company or Executive), Executive shall not directly or
indirectly, for himself or on behalf of any entity with which he is affiliated
or employed, solicit or recruit any employee of Company or any of its
subsidiaries (or any person who was such an employee within six (6) months prior
to such occurrence) or encourage or advise any such employee to leave the
employment of Company or any of its subsidiaries.

 

7.7 Non-Solicitation of Customers. During the Term and for a period of one (1)
year thereafter, or for a period of one (1) year after the earlier termination
of this Agreement prior to the expiration of the Term, and regardless of the
reason for such termination (whether by Company or Executive), Executive shall
not use customer lists or Confidential Material to solicit any customers of
Company or its subsidiaries or any of their respective casinos or card clubs, or
knowingly encourage, solicit or persuade any such customers to leave Company’s
casinos or card clubs or knowingly encourage, solicit or persuade any such
customers to use the facilities or services of any competitor of Company or its
subsidiaries.

 

7.8 Irreparable Injury. The promised service of Executive under this Agreement
and the other promises of this Article 7 are of special, unique, unusual,
extraordinary, or intellectual character, which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.

 

7.9 Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that Company shall be entitled to injunctive relief (which
shall include, but not be limited to, restraining Executive from directly or
indirectly working for or having an ownership interest (except for a Permissible
Investment in any person engaged in the casino, gaming or horseracing businesses
in any market which Company or its affiliates owns or operates any such
business, using or disclosing the Confidential Material) and to specific
performance as remedies for any such breach. Executive agrees that Company shall
be entitled to such relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of proving actual
damages and without the necessity of posting a bond or making any undertaking in
connection therewith. Any such requirement of a bond or undertaking is hereby
waived by Executive and Executive acknowledges that in the absence of such a
waiver, a bond or undertaking might otherwise be required by the court. Such
remedies shall not be deemed to be the exclusive remedies

 

12



--------------------------------------------------------------------------------

 

for any breach of the obligations in this Article 7, but shall be in addition to
all other remedies available at law or in equity.

 

ARTICLE 8

 

ARBITRATION

 

8.1 General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. This agreement to arbitrate shall survive the expiration of this
agreement and shall cover all issues relevant to the employment of Executive by
Company. Judgment upon any award rendered by the arbitrator may be entered by
any state or federal court having jurisdiction thereof. Such arbitration shall
be administered by the American Arbitration Association. Arbitration shall be
the exclusive remedy for determining any such dispute, regardless of its nature.
Notwithstanding the foregoing, either party may in an appropriate matter apply
to a court for provisional relief, including a temporary restraining order or a
preliminary injunction, on the ground that the award to which the applicant may
be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Clark County, Nevada.

 

8.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine (9) persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over Clark County,
Nevada. If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

 

8.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing

 

13



--------------------------------------------------------------------------------

 

the motion establishes that he or it would be entitled to summary judgement if
the matter had been pursued in court litigation. In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

 

8.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
fifty percent (50%)) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

 

8.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.

 

9.2 Entire Agreement. This Agreement and the Non-Qualified Stock Option
Agreement of even date herewith constitute the total and complete agreement of
the parties and supersedes all prior and contemporaneous understandings and
agreements heretofore made, and there are no other representations,
understandings or agreements.

 

9.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument. Facsimile signatures shall be deemed
original so long as the manually executed signature is delivered as soon as
practicable.

 

9.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdictionto be invalid or unenforceable, the court or arbitrator
finding such invalidity or

 

14



--------------------------------------------------------------------------------

unenforceability shall modify or reform this Agreement to give as much effect as
possible to the terms and provisions of this Agreement. Any term or provision
which cannot be so modified or reformed shall be deleted and the remaining terms
and provisions shall continue in full force and effect.

 

9.5 Waiver or Delay. The failure or delay on the part of Company, or Executive
to exercise any right or remedy, power or privilege hereunder shall not operate
as a waiver thereof. A waiver, to be effective, must be in writing and signed by
the party making the waiver. A written waiver of default shall not operate as a
waiver of any other default or of the same type of default on a future occasion.

 

9.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.

 

9.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.

 

9.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.

 

9.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.

 

9.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:

 

To Executive:

 

Stephen H. Capp

30 Orchard Hill Lane

Greenwich, Connecticut 06831

Telephone: 203 552 1673

Facsimile: 203 552 1673

 

15



--------------------------------------------------------------------------------

 

To Company:

 

Pinnacle Entertainment, Inc.

Suite 1800

3800 Howard Hughes Parkway

Las Vegas, NV 89109

Attn: John A. Godfrey

Telephone: 702 784 7777

Facsimile: 702 784 7778

 

with copy to:

 

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, CA 90067-4276

Attn: Al Segel

Telephone: 310 277 1010

Facsimile: 310 284 3052

 

9.11 Headings and Captions. The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

 

9.12 Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.

 

9.13 Counsel. Executive has been advised by Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.

 

//

 

//

 

//

 

//

 

//

 

//

 

//

 

16



--------------------------------------------------------------------------------

 

9.14 Withholding of Compensation. Executive hereby agrees that Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

EXECUTIVE

     

COMPANY

STEPHEN H. CAPP

     

PINNACLE ENTERTAINMENT, INC.

By:

 

/s/    STEPHEN H. CAPP        

--------------------------------------------------------------------------------

         

/s/    DANIEL R. LEE        

--------------------------------------------------------------------------------

           

By:

 

Daniel R. Lee

           

Its:

 

Chief Executive Officer

 

17